By the Court:
A decision of the common pleas reversing a sentence imposed by a justice of the peace, may be the subject of an exception by the prosecuting attorney, with a view to presenting it to the Supreme Court to obtain a decision to determine the law to govern in similar cases under sections 7305-8 of the Revised Statutes. The State v. Kelly, 54 Ohio St., 166; State v. Hutchinson, 55 Ohio St., 573; State v. Hutchinson, 56 Ohio St., 82.
Section 3718a, of the Revised Statutes, confers upon justices of the peace, jurisdiction “in cases of violation of the laws to prevent adulteration of food and drink, the adulteration and deception in the sale of dairy products, ” etc.' Paragraph b of section 3, as amended April 22, 1890, (O. L., vol. 87, p. 248) now section 4200-6, Revised Statutes, provides that an article of food shall be deemed to be adulterated “if it is colored,” etc. Since oleomargarine is an article of food, the justice of the peace had jurisdiction. Kxception sustained.